UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------:
                                                                      :
ALEXANDRA CANOSA,                                                     :
                                                                      :
                                              Plaintiff,              :   18 Civ. 4115 (PAE)
                                                                      :
                            -v-                                       :        ORDER
                                                                      :
HARVEY WEINSTEIN, THE WEINSTEIN                                       :
COMPANY HOLDINGS, LLC, and THE WEINSTEIN :
COMPANY, LLC,                                                         :
                                                                      :
                                              Defendants.             :
                                                                      :
----------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

         The Court has received plaintiff Alexandra Canosa’s recent letter regarding a discovery

dispute, Dkt. 211, and defendant Harvey Weinstein’s response, Dkt 213. The Court resolves the

dispute as follows:

         1.       As to the documents requested by Canosa in her July 26, 2019 requests for

production, the Court’s December 13, 2019 Order, Dkt. 210, addressing these documents

controls. Weinstein has an obligation to produce these documents. He has now missed three

deadlines to do so: (1) the original deadline for document discovery of November 6, 2019; (2)

the deadline of November 27, 2019 imposed by the Court’s November 14, 2019 Order, see Dkt.

186; and (3) the deadline of December 19, 2019 imposed by the Court’s December 13, 2019

Order, see Dkt. 210. The Court will allow Weinstein four weeks from the date of this order to

produce the documents or submit a sworn declaration––from himself or his counsel––attesting,

as to particular responsive documents, that Weinstein does not have them in his possession,

custody, or control, and describing, in detail, the search that was undertaken for such documents.
       2.      As to Weinstein’s financial records, the Court’s December 13, 2019 Order, Dkt.

210, also controls. The Court initially instructed Weinstein to produce these records at a sealed

conference on November 6, 2019. The December 13, 2019 Order then publicly instructed

Weinstein to produce the records by December 19, 2019, which he failed to do. See Dkt. 210.

As with the records addressed above, Weinstein must produce these records within four weeks of

this order, or submit a sworn declaration––from himself or his counsel––attesting, as to

particular responsive documents, that Weinstein does not have them in his possession, custody,

or control, and describing, in detail, the search that was undertaken for such documents.

       3.      The Court recognizes that Weinstein is presently standing trial in state court on

criminal charges. The above discovery obligations, however, predated the onset of the trial. The

Court therefore, while giving Weinstein four weeks from the date of this order to produce the

records at issue, will not extend these deadlines further. Should Weinstein fail to timely produce

the above documents to the extent in his possession, custody, or control, the Court will be

obliged to impose sanctions for failure to comply with this order. Specifically, Weinstein will be

directed to pay $200 per business day in sanctions, payable to the registry of this Court, until

compliance with this order is complete.

       SO ORDERED.


                                                         
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 15, 2020
       New York, New York




                                                 2
